Citation Nr: 1010947	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-37 613	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for residual 
scrotal vasectomy scars.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to March 2005.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a March 2005 rating action that granted 
service connection for thoracolumbar spine degenerative disc 
disease (DDD) and assigned an initial 10% rating therefor.  

This appeal also arises from the same March 2005 rating 
action that granted service connection for residual scrotal 
vasectomy scars and assigned an initial noncompensable rating 
from April 2005.  Because the claim for a higher initial 
rating involves a request for a higher rating following the 
initial grant of service connection, the Board has 
characterized it in light of the distinction noted by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

In February 2008, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decisions of April 2008 and May 2009, the Board remanded 
this case to the RO for further development of the evidence 
and for due process development.

By rating action of October 2009, the RO granted a 20% rating 
for thoracolumbar spine DDD, and notified the Veteran that 
this constituted a partial grant of the benefit sought on 
appeal with respect to that issue; that the claim was still 
in appellate status; and that further processing would 
continue unless he advised that he was satisfied with the 
decision.  As the Veteran advised the RO in November 2009 
that he was satisfied with the RO's decision to grant a 20% 
rating for thoracolumbar spine DDD, the Board finds that such 
grant constitutes a full grant of the benefit sought on 
appeal with respect to that issue.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's residual scrotal vasectomy scars are 
manifested by findings showing surgical scars occupying an 
area of less than 6 square inches (39 sq. cm.), and no 
tenderness, pain, adherence, instability, limitation of 
motion or function, or other disabling effects on recent 
examinations.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residual 
scrotal vasectomy scars are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.321 and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

An October 2004 pre-rating RO letter informed the Veteran of 
the VA's responsibilities to notify and assist him in his 
claim, and of what was needed to establish initial 
entitlement to service connection.  A January 2007 post-
rating RO letter informed him of what was needed to establish 
entitlement to a higher rating (evidence showing that a 
service-connected disability had worsened).  The 2007 letter 
also informed him that a service-connected disability would 
be assigned a rating by applying relevant Diagnostic Codes 
(DCs) which provide for a range in severity from 0% to 100%, 
based on the nature and symptoms of the condition, their 
severity and duration, and their impact upon employment.  The 
letter also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
higher compensation - e.g., competent lay statements 
describing symptoms, medical records, employer statements, 
and other evidence.  Thereafter, he was afforded 
opportunities to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

Additionally, the latter 2007 RO letter provided notice that 
the VA would make reasonable efforts to help the appellant 
get evidence necessary to support his claim, such as medical 
records (including private medical records), if he provided 
enough information, and, if needed, authorization, to obtain 
them, and further specified what evidence the VA had 
received; what evidence the VA was responsible for obtaining, 
to include Federal records; and the type of evidence that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2004 and 2007 RO letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a claimant of: (1) the evidence that is needed to 
substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the Veteran both 
prior and subsequent to the March 2005 rating action on 
appeal.  However, the Board finds that any delay in issuing 
the full 38 U.S.C.A. § 5103(a) notice did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  After the 
issuance of the 2004 and 2007 notice letters and providing 
the Veteran additional opportunities to furnish information 
and/or evidence pertinent to the higher rating claim under 
consideration, the RO readjudicated it on the basis of all 
the evidence of record, as reflected in the May 2007 and 
March and November 2009 Supplemental Statements of the Case 
(SSOCs).  Hence, the Board finds that any VA failure to 
fulfill VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2008).  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that, in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular ratings for an applicable rating code.  In this 
case, the Board finds that pertinent rating code information 
was furnished to the Veteran in the September 2005 SOC, and 
that this suffices for Dingess/Hartman.  The RO also afforded 
him proper notice pertaining to the degree of disability and 
effective date information in the January 2007 letter.  In 
addition, the VA General Counsel has held that the VA's VCAA 
notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C.A. 
§§ 5104(a), 7105(d)(1), and 5103A (West 2002) as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement with the initial rating or effective date 
assigned following the grant of service connection.  See also 
Goodwin v. Peake, 22 Vet. App. 128 (2008), holding, as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection, that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  In this case, neither the Veteran nor 
his representative have alleged that his VCAA notice was 
inadequate.  See Goodwin, supra; Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
((Fed. Cir. 2006).    
 
Additionally, the Board finds that all necessary development 
on the higher rating claim currently under consideration has 
been accomplished.  The RO, on its own initiative and 
pursuant to the Board remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, including post-
service VA medical records up to 2009.  The Veteran was 
afforded comprehensive VA examinations in 2004 and 2009.  
Significantly, he has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
November 2009, the veteran's representative stated that he 
had no additional evidence to submit in connection with the 
claim.  The record also presents no basis to further develop 
the record to create any additional evidence for 
consideration in connection with the higher rating matter on 
appeal.  In response to the RO's request, the Social Security 
Administration responded in April 2008 that the veteran's 
medical records could not be located.    

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the higher 
rating claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The Veteran contends that his residual scrotal vasectomy 
scars are more disabling than currently evaluated, and he 
gave testimony to this effect at the February 2008 Board 
hearing.  

Under the criteria of 38 C.F.R. § 4.118, DC 7801, scars that 
involve an area other than the head, face, or neck that are 
deep or that cause limited motion, with an area or areas 
exceeding 6 square inches (39 sq. cm.), warrant a 10% rating.                     
A 20% rating requires an area or areas exceeding 12 square 
inches (77 sq. cm.).     A 30% rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.).   A 40% 
rating requires an area or areas exceeding 144 square inches 
(929 sq. cm.).  A deep scar is one associated with underlying 
soft tissue damage.

Under the criteria of DC 7802, scars that involve an area 
other than the head, face, or neck that are superficial and 
that do not cause limited motion, but involve an area of 144 
square inches (929 sq. cm.) or greater, warrant a 10% rating.  
10% is the only rating assignable under DC 7802.  Scars in 
widely separated areas, as on 2 or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
38 C.F.R. § 4.25 (2009).  A superficial scar is one not 
associated with underlying soft tissue damage.

Under the criteria of DC 7803, superficial scars that are 
unstable warrant a          10% rating.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  10% is the 
only rating assignable under DC 7803.

Under the criteria of DC 7804, superficial scars that are 
painful on examination warrant a 10% rating.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  10% is the only rating assignable under DC 7804.

In every instance where the schedule does not provide a 0% 
rating for a DC, a     0% rating shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

Under the criteria of DC 7805, scars may also be rated on the 
basis of any disabling effects not considered in a rating 
provided under DCs 7800-7804 under an appropriate DC.

Considering the evidence in light of the criteria of DCs 
7801-7805, the Board finds that the record does not support a 
compensable rating for the veteran's residual scrotal 
vasectomy scars at any time since the initial grant of 
service connection therefor in April 2005.

On November 2004 VA examination, the physician noted that the 
Veteran had no incontinence, impotence, or problem starting 
urination since a vasectomy in 1999.  Examination showed 
scars on the scrotum from a vasectomy which measured 3 x   .4 
cm. and were hypopigmented.  They were not raised/depressed, 
tender, adherent, unstable, hyperpigmented, or productive of 
disfigurement, ulceration, tissue loss, abnormal texture, or 
keloid formation.  Secondary limitation of motion in adjacent 
structures and coverage of an area larger than 6 quare inches 
was not evident.  The diagnosis was scrotal scar, residual of 
vasectomy.      

August 2009 VA examination showed a faint, 1 cm. x 1 mm. scar 
on the left testicle that was not adherent or tender, and 
there was no keloid formation.  The diagnosis was residual 
vasectomy scar.  In a November 2009 addendum to the August 
examination report, the physician stated that there was a 
scar on the anterolateral side of either testicle, and that 
each was linear and measured 1 cm. long x 1 mm. wide.  Each 
scar was superficial and not painful to touch.  They were 
soft, not adherent to underlying tissue, and did not cause 
limitation of motion or function.  There was no abnormal 
texture or pigmentation, and no distortion or asymmetry.

Clearly, the evidence provides no basis for an initial 
schedular compensable rating under DCs 7801-7805 for residual 
scrotal vasectomy scars at any time since the grant of 
service connection therefor in April 2005, as there has been 
no evidence of the symptoms required for a 10% rating under 
DC 7801, i.e., scars that are deep or that cause limited 
motion, with an area or areas exceeding 6 square inches (39 
sq. cm.); DC 7802, i.e., scars that are superficial and that 
do not cause limited motion, but involve an area of 144 
square inches (929 sq. cm.) or greater; DC 7803, i.e., 
superficial scars that are unstable (i.e., where there is 
frequent loss of covering of skin over the scar); DC 7804, 
i.e., superficial scars that are painful on examination; or 
DC 7805, scars with disabling effects not considered in a 
rating provided under DCs 7800-7804.  Rather, the Board finds 
that the above evidence shows that those delineated symptoms 
are not characteristics of the veteran's current residual 
scrotal vasectomy scars.  Although the Veteran complained of 
testicular pain on November 2004 and August 2009 VA 
examinations, the Board notes that he is separately service-
connected for that disability, for which he receives a 10% 
disability rating.  

Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration, the 
residual scrotal vasectomy scar disability has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun 
v. Peake, 22 Vet. App. 111 (2008), provides a 3-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular ratings for a service-
connected disability are inadequate.  Second, if the 
schedular rating does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the 
Board must determine whether his disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture, and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, his disability picture requires 
the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular ratings for the service-
connected residual scrotal vasectomy scars are inadequate.  A 
comparison between the level of severity and symptomatology 
of the veteran's scars with the established criteria found in 
the rating schedule shows that the rating criteria reasonably 
describe his disability level and symptomatology; as 
discussed above, the rating criteria considers scars that are 
deep or that cause limited motion; scars that are superficial 
and that do not cause limited motion, but involve an area of 
144 square inches (929 sq. cm.) or greater; superficial scars 
that are unstable and painful on examination; and scars with 
disabling effects not considered in a rating provided under 
DCs 7800-7804. 

Moreover, the Board further observes that the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  In this case, the 
veteran's symptoms and clinical findings as documented in 
medical reports from 2004 to 2009 do not objectively show 
that his residual scrotal vasectomy scar disability alone 
markedly interferes with employment (i.e., beyond that 
contemplated in the assigned schedular rating), or requires 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards, and the Board finds that the assigned schedular 
rating for that disability is adequate in this case.  On 
November 2004 VA examination, the physician noted that the 
Veteran had lost no work time as a result of his vasectomy 
residuals, and that he was currently employed as a 
supervisor.  On August 2009 VA examination, the physician 
noted that the Veteran worked at a desk job as a logistician 
on a full-time basis.               

In short, there is nothing in the record to indicate that the 
service-connected residual scrotal vasectomy scar disability 
on appeal causes impairment with employment over and above 
that which is contemplated in the assigned schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that a disability rating itself is recognition that 
industrial capabilities are impaired).  The Board points out 
that a percentage schedular rating represents average 
impairment in earning capacity resulting from a disease and 
injury and its residual conditions in civil occupations, and 
that, generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Hence, the Board concludes that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, inasmuch as 
the factual findings from 2004 to 2009 do not show distinct 
time periods where the disability at issue exhibited symptoms 
that would warrant different ratings, and that the evidence 
does not support an initial compensable rating for residual 
scrotal vasectomy scars, which claim thus must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable rating for residual scrotal vasectomy 
scars is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


